Citation Nr: 1506163	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri, which found that new and material evidence had been received to reopen a claim for entitlement to service connection for right ear hearing loss.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  An October 2007 Joint Motion for Remand (JMR) and Court Order, the Board's March 2006 decision was vacated and remanded for compliance with instructions in the JMR.  

In April 2008, the Board remanded the issue to the RO for further development.  Thereafter, in November 2008, the Board again denied the Veteran's claim.  The Veteran filed a timely appeal to the Court.  In April 2010 Court order, the Board's November 2008 decision was vacated and remanded for compliance with the instructions of a April 2010 JMR.  In an October 2010 decision, the Board found that evidence had been received to reopen the claim for entitlement to service connection for right ear hearing loss, and denied the claim after a de novo review.  Per a July 2011 JMR and Court Order the Board October 2010 decision was vacated and remanded. 

In January 2012, the Board remanded the Veteran's claim of service-connection for right ear hearing loss to the RO for adjudication.  Following the completion of the development requested, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in September 2014, continuing the denial of the Veteran's claim.  

The case has been returned to the Board at this time and the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A hearing loss disability is defined with regard to audiometric testing involving pure tone frequency thresholds and speech discrimination criteria.  38 C.F.R.           § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran asserts that he began to experience hearing loss in his right ear during active military service.  Specifically, as a result of being struck in the right ear by a drill instructor during basic training.  He asserts after he was struck he was unable to hear the drill instructors commands and that this disability has continued since that time.  See August 2014 VA Examination; October 2014 Response to the SSOC dated September 14, 2014; July 2008 Statement; May 2005 Statement from the Veteran's Mother; August 2005 Statement form the Veteran's Sister.

Audiograms taken at the time of the Veteran's enlistment in 1970 show normal hearing.  A review of the claims folder reveals that while the RO initially requested the Veteran's service records in May 1977, there is no evidence of record that the Veteran's service treatment records (STRs) were requested.  The only records associated with the Veteran's separation from active military service is an October 1970 findings of a Medical Board Report.  The Veteran was discharged after a Medical Evaluation Board; however, it is unclear whether he actually underwent a separation examination.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, additional efforts should be undertaken to attempt to obtain any outstanding STRs.

Post-service medical records dated in March and April 1989, include hearing evaluations showing moderate to moderately severe mixed hearing loss in the right ear and a 30 percent posterior superior perforation of the tympanic membrane on the right ear.  See Private Treatment Record from the University of Missouri-Columbia Hospital & Clinics.

A March 2002 VA audiological examination and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
50
Not recorded
60
LEFT
15
20
10
10
40

Thus, the requirement of a present disability has been fulfilled, as defined by VA regulation.  

The evidence of record does not include a medical opinion indicating that the Veteran's hearing loss in the right ear had its onset during service.  Likewise, there is no medical opinion addressing whether any hearing loss in the right ear might be related to a disease, injury, or event in service.  Accordingly, the AOJ should arrange for the Veteran to undergo an appropriate VA examination.  The examiner should review the claims file and provide a medical opinion regarding the nature and etiology of his hearing loss in the right ear.  In particular, the medical opinion should address whether any association exists between any hearing loss in the right ear and the Veteran's active duty.  The examiner's opinion should be based upon consideration of the results of examination as well as the Veteran's medical history and assertions.  38 U.S.C.A. § 5103A; See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2014). 

On remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department, or other records repository as appropriate, and request any medical records associated with the Veteran's active duty service and associate them with the claims file.  The Board is particularly interested in any separation examination reports. 

2.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

3.  After development sought in paragraphs 1 and 2 has been completed, schedule the Veteran for an audiological examination to determine the nature, extent, and etiology of any hearing loss in the right ear.  The entire file must be reviewed by the examiner.  The examiner should consider all relevant VA and private treatment records, to include the private treatment records from the University of Missouri-Columbia Hospital & Clinics dated from March 1989 to April 1989.  (Review should include the records obtained pursuant to the development sought in paragraphs 1 and 2 above.)  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others during and since military service, and offer an opinion as to whether it is at least as likely as not, (50 percent probability or greater), that the Veteran has a right hearing loss disability that is related to an injury or event during active service.  The examiner must specifically consider the impact of the Veteran's conceded in-service event and comment on whether that event contributed, even in part, to a hearing loss disability.  

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

